Title: To James Madison from Tench Coxe, 27 January 1789
From: Coxe, Tench
To: Madison, James


Dear Sir,
New York 27th. Jany 1789.
I have been here about a Fortnight during which time we have not made a Congress. So. Carolina, Virga, Pennsa, N. Jersey, & Massachussets are represented. There is one Member from each of the States of Rhode Island, N. Carolina & Georgia, but none from New Hampshire, Connecticut N. York, Delaware or Maryland. I very much wish we may make a house in a week or ten days, as I think the Appearances in Europe, & perhaps even here, of the old Congress being in full operation and tranquilly yielding the seats to the new would have a good effect. The misrepresentations in Europe have been extremely gross, and must have an unfavorable effect upon Emigration in the poorer ranks of life. Col. Wadsworth has been mentiond as President. I respect him much, but I wish to give appearance to the old System by a Character of rather more celebrity. Mr. Adams would meet my Judgment better than any member of the present house. The principal Objection is his Absence, which I fear will deprive him of his chance.
The federal business in Pennsa. is happily closed. Our Electors, & Senators are all federal, & seven of our Reps. The eighth is a german, so that I doubt not he will feel the influence of the federalism of his countrymen which is actual, and he will also I think, from being rather fond of public office, feel the federalism of the state. His Sentiments were doubting if not opposed to the Constitution. He is a man of private virtue some Patriotism & judgment, and not ignorant of the Affairs of Pennsylvania. In our state politics he has been a constitutionalist latterly a mild one, that is a prudent politician.
The State of New York still retain their impressions against the Constitution. They still decline to elect Senators upon legislative principles, and I think an absence of two of the Senate is, from Appearances determined on to avoid the precedent of conceding their due legislative independence. They will have two antifdlts, and no Merchant on their Senate. Massachussets & Pennsa. alone have attended to mercantile character in the Senate, which will assist in obviating the Objections to the commercial powers of that body. This is in favor of the Constitution, but possibly not so favorable to the interests of the Union as if there were five or six merchants. The practice under the Constitution will, in my opinion, be more agreeable to the Opposition in many other particulars than their leaders are aware of. In this particular instance it is fortunate that our Senator is a man of extensive political information, and landed property and, tho a practical Merchant, a friend to a pretty free System of Trade. I do not think the most captious agriculturist in the Senate will find Mr. Morris tenacious of any principle that will be injurious to the landed interest.

The election of New Jersey for Electors is federal. This with the choice of their Senators augurs well with regard to the reps. I do not find any doubt that there will be two fedts. among them, most probably three and I think very probably four. The federalism of Jersey, and its obligations and inducements to adhere to the union & a vigorous system of federal politics will be a pretty strong Security for the good Conduct of her Representatives.
The re-election of a federalist for a Senator by new Hampshire is a symptom of the continuance of the Acquiescence of that State in the Constitution. Mr. Wingate I mean in the room of Mr. Bartlett. I find too they think of Mr. Adams as V. P. which also shews there is no violent discontent. There are good Symptoms also in the Elections so far as known here. Massachussetts seems also to evince feelings equally favorable, and Connecticut still more. I understand however from Dr. Johnson that the latter State mean to remove all their Senators & reps. from all state offices. This tho merely from general republican reasons will probably lose us an individual or two of the Senate & house of Reps. Mr. Ellsworth, and I think Mr. Sherman are of the state Judiciary. They will be great losses to the government, if they adhere to their state Appointments. Delaware has given us federalists altogether, and I believe Maryland. From this detail, of wch. I presume you knew the greater part before I think the Government will be well supported from the North side of the Powtowmack, even in the house of Reps. New York by her districts will have two federalists & very able ones I hope.
The Election of Virga. is an Object of great Anxiety with me—not that I hope or fear much, for I presume the ticket will have a very moderate portion of federalism. But, Sir, when [I] examine the list of representatives & see how few are yet returned and how few are likely to be returned to that house, who are able to take the lead in a scene of that kind I confess I feel some apprehensions about the advantages the opposition may gain from the Speakers of your state, and the greatest solicitude lest we should be deprived of that support which your ticket may give us. I most sincerely hope this will find your own election secured. The Senate was in my mind not the place in which the cause required you to be in any point of view, but one that there seemed little probability that your legislature would favor the pretensions of any federalist unless they would elect you. Your election would be a gain therefore, wch. could not perhaps be otherwise secured, but the Senate was never the place where my fears rested. I therefore felt little regret at the issue of the choice by your state. The house of Representatives is a scene of the utmost importance. If happily conducted little is to be feared—if it proves unfriendly great talents—great exertions—great public estimation in favor of our leading friends will be necessary to prevent the most serious evils—if it cannot be induced to countenance the constitution the unanimity of the Senate would, under present circumstance avail but little.
The election of the President seems likely to be unanimous. It is perhaps the greatest personal point that will ever occur in this Country, that it be secure—and I feel the most cordial satisfaction in considering it beyond all hazard. The Office of V. P. seems destined for Mr. Adams, who will have nearly all Pennsa, Delaware & New England probably Jersey. Mr. Rutlege I understand will be pushed by S. Carolina, and Mr Jay who is the only candidate besides that is talked off [sic] will have but little support in this Matter left. He appears to have no Views himself. Tho well qualified for more important station than the proper Duties of the VP. render that yet I think it would be wrong to draw him for the Office of foreign affairs. Our treaties are all unformed—he alone knows the whole Negociations—he is among the very few who have been in the way of qualifying themselves for foreign negotiation. He is much esteemed in Pennsa. but her votes & influence would be exerted against him in the present state of the question on the seat of Government. Mr. Adams is esteemed by the people—has high ideas of Government—is a friend to property—will take the feelings of New England with him—has been used to the forms of legislative & diplomatic business—he is a man of a pure private Character, & has knowlege & abilities beyond the proper duties of a V. P. which indeed are not very important. He will lose few votes, I think from the North side of Maryland (where also he is seriously thought of) but from an apprehension that he may outrun the genl. or hazard the election of the latter. This tho in my mind a very small hazard indeed I am pleased to observe is foreseen, and will be attended to.
Mr. Dawson assures me this letter will reach you if sent to the Office at Fredericksburg which is the Reason of my sending that way. I am with very great truth dear Sir, yr. respectful & aff. h. Servt.
Tench Coxe
